PER CURIAM.
In this workers’ compensation case, the claimant challenges an order of the Judge of Compensation Claims (JCC) denying his claim for temporary partial disability benefits (TPD) and wage loss benefits. Although we affirm the denial of wage loss benefits, we must remand the case to the JCC for clarification of the denial of TPD benefits. Paragraph 4 of the JCC’s order is capable of various interpretations, and we are unable to determine whether the claim was denied merely because the claimant failed to submit the required forms, or whether a more basic flaw was involved, such as a finding that the claimant’s lost earnings were not causally related to the industrial injuries. On remand, the claimant should be permitted to submit the necessary forms, see Tradewinds Manufacturing Co. v. Cox, 541 So.2d 667 (Fla. 1st DCA 1989); A.C. Electric Co. v. Kwitchen, 525 So.2d 993 (Fla. 1st DCA 1988), and the JCC may hold further proceedings consistent with this opinion.
AFFIRMED in part, REVERSED in part and REMANDED.
SHIVERS and MINER, JJ., concur.
ALLEN, J., concurs in part and dissents in part.